Barnard, P. J.
Upon the appeal from the order of July 22, 1893, we come to the conclusion that a court of general jurisdiction could, by an order, enjoin a defendant from interference with the execution of regular process for the delivery of the possession of land under judgment. That such an order would be upheld under the general provisions of a court to prevent injustice. There could never be a final settlement of a dispute if after possession was delivered under an execution, the dispossessed party could re-enter by force. A person who interferes with process is punishable by proceedings for contempt if bis acts defeat or impair the rights of another. King v. Barnes, 113 N. Y., 476; 23 St. Rep., 263.
The order should be affirmed, with costs and disbursements.